Citation Nr: 1808642	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  13-20 653		DATE
		

THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease (CAD).  


ORDER

Entitlement to an initial disability rating in excess of 30 percent for CAD is denied.


FINDINGS OF FACT

1.  The Veteran's CAD manifested without congestive heart failure, with a workload greater than 3 METs (metabolic equivalents), and with an ejection fraction of greater than 30 percent

2.  The Veteran's scars were not deep or nonlinear, did not cover more than 144 square inches (929 sq. cm.), and were not unstable or painful.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a disability rating in excess of 30 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.104; Diagnostic Code 7005 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from September 1966 to August 1969 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for prostate cancer has been raised by the record in a November 2017 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and any necessary opinions obtained.

The Board remanded the issue for further development in June 2017.  The Board notes that actions requested in the prior remands have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The case has been returned to the Board for appellate review.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Entitlement to an initial disability rating in excess of 30 percent for CAD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's CAD is rated at 30 percent under Diagnostic Code 7005.  Under that regulation, CAD with a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required, a 10 percent disability rating is warranted.  CAD with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray warrants a 30 percent disability.  CAD with more than one episode of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or with left ventricular dysfunction with an ejection fraction of 30 to 50 percent warrants a 60 percent disability rating.  CAD with chronic congestive heart failure, with a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or with left ventricular dysfunction with an ejection fraction of less than 30 percent warrants a 100 percent disability.  38 C.F.R. § 4.104; Diagnostic Code 7005.  

To receive a higher disability rating, the evidence must show CAD with more than one episode of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or with left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

The Veteran was afforded a VA examination in June 2010.  The Veteran had a history of CAD status-post triple bypass in June 2008. He denied chest pains.  He had dyspnea on exertion, some fatigue, no dizziness, and no syncope.  The Veteran had approximately METs of 7.  It did not affect his activities of daily living.  The Veteran had normal heart size.  The examiner noted no evidence of congestive heart failure.  The examiner diagnosed CAD.

March 2011 private treatment records showed left ventricle normal in size with mild concentric left ventricular hypertrophy.  Ejection fraction was 50 to 55 percent.  

October 2011 VA treatment records showed no chest pain, shortness of breath, syncope, or palpitations.  

June 2012 private treatment records showed no chest pain or shortness of breath complaints.  He continued to be active with playing golf.  Ejection fraction was 50 to 55 percent.  A December 2012 private treatment record showed normal left ventricle in size with mild concentric left ventricular hypertrophy.  The Veteran's ejection fraction was 55 percent.  A June 2013 private treatment record noted that the Veteran's prior echocardiographic study showed normal left ventricular function with estimated 55 percent ejection fraction.  

The examiner in July 2013 noted no chest pain or decreased exercise tolerance.  The stress test was reportedly normal.  December 2013 treatment records showed that the Veteran denied chest pain or chest pressure.  In June 2015, the Veteran's CAD was stable.  The Veteran denied chest pains.  In December 2015 the VA examiner noted no fatigue.  

The Veteran was afforded a VA examination in July 2017.  The examiner diagnosed CAD and coronary artery bypass graft.  The examiner noted the previous findings including a July 2012 stress test, which showed METs at 11 and left ventricular ejection fraction at 70 percent, and an August 2016 nuclear stress test, which showed ejection fraction of 54 percent.  The Veteran denied chest pains and had some shortness of breath with exertion. The examiner noted no evidence of diagnosis of congestive heart failure.  The examiner noted that all available echocardiograms showed normal left ventricular ejection fraction to include: 68 percent in September 2007, 60 percent in February 2010, 50 to 55 percent in March 2011, 55 percent in December 2012, and 55 to 60 percent in June 2016.  The Veteran had no record of hospital admissions for congestive heart failure and chest X-rays did not show congestive heart failure.  The examiner performed an interview-based METs test.  The METs level provided reflected the lowest activity level at which the Veteran reported dyspnea, fatigue, and leg pain.  The examiner noted METs greater than 5, but not greater than 7.  The examiner noted that the Veteran's limitation in METs level was due to multiple medical conditions including the heart condition, but that it was not possible to accurately estimate the percent of METs limitation attributable to each medical condition.  His low METs score was due to ischemic heart disease, non-ischemic heart disease, back condition, peripheral vascular disease, asthma, COPD, and obesity.  The examiner was unable to give a revised METs score based solely on cardiac condition without resorting to mere speculation.  The Veteran's left ventricular ejection fraction rendered a more accurate finding regarding cardiovascular manifestations alone.

In this case, the most probative evidence indicates that the Veteran's CAD manifested without congestive heart failure, workload greater than 3 METs, and with an ejection fraction of greater than 30 percent.  Therefore, entitlement to a disability rating in excess of 30 percent for CAD is not warranted. 

The record also showed that the Veteran had a scar related to his coronary artery bypass graft surgery.  The Board must consider whether a separate disability rating is warranted for the scar.  To receive a separate disability rating, the scar must be not of the head, face, or neck that was deep and nonlinear covering an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), cover an area of 144 square inches (929 sq. cm.) or greater, or be unstable or painful.  38 C.F.R. § 4.118; Diagnostic Codes 7801, 7802, and 7804.  

The Veteran was afforded a VA examination of the scars in July 2017.  The examiner noted no painful or unstable scars.  Physical examinations showed two scars.  On the right lower extremity on the right medial leg from below the knee all the way up to the groin area that was superficial and non-linear measuring 43 by 1 cm.  The examiner also noted a scar on the anterior trunk that was superficial and non-linear measuring 25 by 1 cm.  

Based on the findings above showed that the Veteran's scars were not deep or nonlinear, did not cover more than 144 square inches (929 sq. cm.), and were not unstable or painful.  Therefore, the scars did not warrant a separate compensable disability rating.  

The Board notes that the Veteran's representative has asserted that the Veteran's CAD interferes with his ability to work.  The Board has considered whether the Veteran's disability presents an exceptional  or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

The rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran has not alleged that his symptomatology is exceptional or unusual.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.  Id. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.
	
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim for a disability rating in excess of 30 percent for CAD, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Disabled American Veterans

Department of Veterans Affairs


